COURT OF APPEALS
                                 EIGHTH DISTRICT OF TEXAS
                                      EL PASO, TEXAS
                                            §

 In Re: Gilbert Malooly, and Chris            §              No. 08-18-00134-CV
 Malooly, as Personal Representative of the
 Estate of Geraldine Malooly, Intervenors,    §         AN ORIGINAL PROCEEDING
 Teri Finnegan, Lee Chagra, Jr., Joanna
 Krancher, Tina Chagra and Leslie C.          §                IN MANDAMUS
 Karam,
                                              §
                     Relators.
                                              §

                                         ORDER

       The Court has considered Relators’ petition for writ of mandamus and is of the opinion

that the case should be set for submission without oral argument. A submission date has not yet

been determined.    The parties will be provided with advanced notice of the setting.      See

Tex.R.App.P. 39.8

       IT IS SO ORDERED this 28th day of November, 2018.

                                                   PER CURIAM

Before McClure, C.J., Rodriguez and Palafox, JJ.